Field, J.
George C. Winchester and Sarah W. Winchester, his wife, two of the tenants, claim under the St. of 1855, c. 238, an estate of homestead in the tract of land conveyed by Austin Whitney to Charles Winchester and George C. Winchester on June 10, 1856. But until Charles Winchester released his interest in this tract to George C. Winchester, on January 17, 1859, the two Winchesters were tenants in common of the land. An estate of homestead was not created by that statute in land held in common and undivided; and the statute was repealed before the conveyance of January 17, 1859. St. 1857, e. 298, § 18. Thurston v. Maddocks, 6 Allen, 427. Bates v. Bates, 97 Mass. 392. Howes v. Burt, 130 Mass. 368. Weller v. Weller, 131 Mass. 446.
The evidence offered by Mrs. Winchester had no tendency to prove that she was seised of a legal estate of freehold in the demanded premises, or in any part of them.

Exceptions overruled.